Case 4:17-cv-00492-BSM Document 298 Filed 08/18/20 Page 1 of 1

EASTERN TD bis STRICT CO ANSAS
YERDICT FORM AUG 18 2020
AMES W. MACK, CLERK
Complete this form by answering he following questions'py. ES WR EP CLERK

1. Did plaintiff Southeastern Emergency Physicians, LLC prove by a
preponderance of the evidence the September 2011 contract [Plaintiffs
Exhibit 1] applies to Ambetter policy holders?

Yes

Yes or No

 

If you answered yes to question 1, then you must answer question 2. If you
answered no to question 1, then your service is complete. Have the foreperson
sign and turn in the verdict form.

2. We find plaintiff Southeastern Emergency Physicians, LLC’s damages
to be:

§ (426487
OY

   

Foreperson

Dated: ¥- /¥- AIAG

 
